Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

3.	This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “means for performing”, “means for generating“ and “means for transmitting” in claim 29.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1, 20, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over HUAWEI], et al ( "Encoding of Type | and Type II CSI Parameters", 3GPP TSG RAN WG1 Meeting AH NR#3, R1-1715593, Nagoya, Japan, 18-21, September 2017, 11 September 2017, 7 Pages) (see IDS) in view of Wang Xiaona et al (WO2018202191)
With regards to claim 1, HUAWEI et al discloses a method for wireless communication at a user equipment (UE) (see page 5, section 5, last paragraph, beam of certain UE can be divided - - -), comprising: 
performing channel state information (CSI) measurements on one or more reference signal transmissions from a base station via one or more beams ( see page 5, section 5, beams can be reported to feedback the coarse CSI and the other beams can be reported to be complementarily to the coarse CSI); 
generating a CSI report for a beam combination codebook for the one or more beams, the CSI report comprising a first portion and a second portion ; and transmitting the CSI report to the base station (see pages 2-5, for PUSCH, there are 3 frequency granularities, that is, wideband, partial band and subband: generally, for CSI calculation on multiple CSI-RS resources, if type II is supported, the timing offset for CSI reporting would be considerable large; Type If CSI reporting is composed of up to two part where the first part is {RI, no1, no2 }, and the second part is (PMI, CQH}. With the differential CSI reporting, the multiple beams required to be reported on N slots are preconfigured at the beginning of the N slots.
HUAWEI], et al discloses all of the subject matter discussed above, but for, the first portion comprising an indication of whether the second portion comprises full CSI feedback for each of a plurality of sub-bands of an active bandwidth or partial CSI feedback for the active bandwidth
However, Wang Xiaona et al discloses on page 13, the above report setting is included in a measurement setting message, and each reporting setting includes one or more of the following information: an index of the report setting, which is used to uniquely identify a report setting; and the pilot measurement report Time domain characteristics (eg, periodic, aperiodic, semi-static); pilot measurement and reported frequency domain granularity (eg sub-band feedback for terminal decision, sub-band feedback for base station configuration, full bandwidth feedback, partial bandwidth) Feedback); measuring the reported content (for example: PMI, RI, CQI, CRI); indication information of the beam scanning method; optionally, the measurement configuration may also include measurement limitation, codebook configuration, if periodic reporting, each The reporting setting also includes a reporting period and a reporting time offset corresponding to the reporting amount. Also mention (active terminal for the measurement reported parameter. As shown in S105 in Figure 4).
Therefore, it would have been obvious to one of ordinary skill in the art before theeffective filing date of the claimed invention to modify the invention of HUAWEI et al astaught by Wang Xiaona et al to arrive at the claimed invention, wherein the first portion comprising at least partial CSI feedback for the active bandwidth.
Rationale: Some teaching, suggestion, or motivation in the prior art thatwould have led one of ordinary skill to modify the prior art reference or tocombine prior art reference teachings to arrive at the claimed invention 
To reject a claim based on this rationale, Office personnel must resolve theGraham factual inquiries. Then, Office personnel must articulate the following: 
(1) a finding that there was some teaching, suggestion, or motivation, either inthe references themselves or in the knowledge generally available to one of ordinaryskill in the art, to modify the reference or to combine reference teachings; 
(2) a finding that there was reasonable expectation of success; and 
(3) whatever additional findings based on the Graham factual inquiries may benecessary, in view of the facts of the case under consideration, to explain a conclusionof obviousness. 
In this case: 
It would have been obvious to one of ordinary skill in the art before the effectivefiling date of the claimed invention to modify the invention of of HUAWEI et al astaught by Wang Xiaona et al to arrive at the claimed invention, wherein the first portion comprising at least partial CSI feedback for the active bandwidth with a reasonable expectation of success, thus improve the transmission performance of the wireless communication system (see page 2, Wang Xiaona et al). 
Therefore, the claimed subject matter would have been obvious to a personhaving ordinary skill in the art before the effective filing date of the claimed invention
With regards to claim 20, the combination of  HUAWEI et al astaught by Wang Xiaona et al  discloses an apparatus for wireless communication at a user equipment (UE), comprising: a processor, memory in electronic communication with the processor; and instructions stored in the memory and executable by the processor ( see Wang Xiaona et al   pages 24-25,  The communication device of claim 15 further comprising: The memory. A communication device, comprising: a processor and an interface component; The processor is operative to read and execute instructions in the memory through the interface component to implement the method of any of claims) to cause the apparatus to: (the rest or the claim is similar to claim 1 above)
perform channel state information (CSI) measurements on one or more reference signal transmissions from a base station via one or more beams; generate a CSI report for a beam combination codebook for the one or more beams, the CSI report comprising a first portion and a second portion, the first portion comprising an indication of whether the second portion comprises full CSI feedback for each of a plurality of sub-bands of an active bandwidth or partial CSI feedback for the active bandwidth; and transmit the CSI report to the base station(see similar rejection of claim 20 as in claim 1  above)

With regards to claim 29,  the combination of  HUAWEI et al as taught by Wang Xiaona et al  discloses an  apparatus for wireless communication at a user equipment (UE), comprising: means for performing channel state information (CSI) measurements on one or more reference signal transmissions from a base station via one or more beams; means for generating a CSI report for a beam combination codebook for the one or more beams, the CSI report comprising a first portion and a second portion, the first portion comprising an indication of whether the second portion comprises full CSI feedback for each of a plurality of sub-bands of an active bandwidth or partial CSI feedback for the active bandwidth; and means for transmitting the CSI report to the base station ( claim 29 recites similar limitations (means) as in claim 1 above. Claim 29 is rejected similarly as in claim 1 above, see rejection above)

With regards to claim 30,  the combination of  HUAWEI et al astaught by Wang Xiaona et al  discloses a non-transitory computer-readable medium storing code  ( see Wang Xiaona et al  page 25, A computer readable storage medium comprising instructions which, when executed on a communication device, cause the communication device to perform the method of any of claims 1-8.) for wireless communication at a user equipment (UE), the code comprising instructions executable by a processor to: 
perform channel state information (CSI) measurements on one or more reference signal transmissions from a base station via one or more beams; generate a CSI report for a beam combination codebook for the one or more beams, the CSI report comprising a first portion and a second portion, the first portion comprising an indication of whether the second portion comprises full CSI feedback for each of a plurality of sub-bands of an active bandwidth or partial CSI feedback for the active bandwidth; and transmit the CSI report to the base station. (claim 30 recites similar limitations as in claim 1 above. Claim 30 is rejected similarly as in claim 1 above, see rejection above)

Allowable Subject Matter
6.	Claims 2-19 and 21-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
However, none of the prior arts cited alone or in combination provides the motivation to teach determining that the UE is to report the partial CSI feedback, wherein the second portion comprises an indicator that a value of a parameter in the partial CSI feedback is a wideband value for the active bandwidth as recited in claim 2 and also limitations of 3-19 and 21-28.
Conclusion
7.	The prior art made of record and relied upon is considered pertinent to applicant's disclosure.
(i)  Park et al (US 20190109626) discloses Park et al discloses in figs. 10, 12, an information payload of PUSCH based CSI reporting and information payload of long PUCCH based CSI reporting. In [0188] , the UE reports the measured CSI to the base station (s630).
(ii)	John et al (EP 3 255 813)(see IDs)  disclosed is a method for performing channel state information (CSI) feedback in a wireless communication system. The method is performed by a UE and includes sending capability information of the UE for a CSl-related operation to an eNB, receiving CSl-related operation configuration information from the eNB, wherein the CSl-related operation configuration information includes at least one of partial activation CSl|-related operation index information indicative of a CSl-related operation of performing partial activation and full activation CSl-related operation index information indicative of a CSl-related operation of performing full activation, tracking a partial activation CSl-reference signal (RS), measuring a full activation CSI-RS; and reporting the results of the measurement to the eNB.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE E TAYONG whose telephone number is (571)270-1675. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HELENE E TAYONG/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        April 9, 2022